Citation Nr: 1441159	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  10-27 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty (AD) from October 1961 to August 1965.  He apparently also had subsequent unverified service in the Texas Army National Guard, so presumably at times on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  

He appealed to the Board of Veterans' Appeals (Board or BVA) from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In the December 2008 rating decision, the RO determined that there was not new and material evidence submitted since a prior, final and binding, November 1993 rating decision initially considering and denying his claim for service connection for a back disorder.  So the RO denied the claim on this basis.  In its May 2010 statement of the case (SOC), the RO reopened but denied this claim on its underlying merits - meaning after a de novo review of the evidence.  

In March 2014, the Board remanded this claim, as the Veteran had previously requested a hearing before the Board; however, he had not, as yet, been provided one.  He had this requested hearing (a videoconference hearing) in July 2014 before the undersigned Veterans Law Judge (VLJ) of the Board.  38 C.F.R. § 20.700(e).  A transcript of the hearing is of record.

The Virtual VA paperless claims processing system contains additional documents pertinent to this appeal.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

As a threshold preliminary matter, as mentioned previously, the RO treated the Veteran's August 2007 application for compensation and pension claiming, among other things, entitlement to service connection for a back disability, as a petition to reopen this previously denied claim.  The claim earlier had been considered in a November 1993 decision, and since he did not appeal that earlier decision, it had become final and binding on him based on the evidence then of record, hence, the reason there needed to be new and material evidence since that earlier decision to reopen this claim and warrant further consideration of it on its underlying merits.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.1103 (2013).  However, in that November 1993 rating decision, the RO only considered his service treatment records (STRs) from his period of active duty, so from October 1961 to August 1965.  Apparently, although the RO noted in an August 1993 deferred rating decision that he had additional "reserve" service, and although records of that additional service were requested at that time, no additional records were obtained and no further attempts were made to verify any additional service.  Additionally, no response was ever received to the August 1993 request for reserve records, and no additional attempt to locate these records was undertaken.  But, in June 2013, he submitted various service treatment and personnel records from his service in the Texas Army National Guard in 1977 and 1978, including specifically a November 1977 Statement of Medical Examination and Duty Status (reflecting a back injury during a parachute jump); a December 1977 Statement of Medical Examination and Duty Status (establishing that the November 1977 parachuting injury had occurred in the line of duty); and a Department of the Army and the Air Force National Guard Bureau Report of Separation and Record of Service (indicating 7 years and 6 days of National Guard service as of May 1978).

According to 38 C.F.R. § 3.156(c), if, as here, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim without the requirement under subpart (a) of this regulation that there first be new and material evidence to reopen the claim.  Such records include service treatment and personnel records.

In the December 2008 rating decision now on appeal, the RO denied the Veteran's claim on the basis that there was not the requisite new and material evidence.  There was no such requirement, however, according to 38 C.F.R. § 3.156(c), so no need to reopen this claim before readjudicating it on its underlying merits.  See Vigil v. Peake, 22 Vet. App. 63 (2008) (official service department records are new and material evidence, thus requiring de novo review or reconsideration, rather than as a claim to reopen).  Therefore, the Board need not make this threshold preliminary determination regarding whether new and material evidence has been received to reopen this claim.  See 38 C.F.R. § 3.156(a).  Rather, as a matter of law, this claim must be considered on its underlying merits, again, meaning on a de novo basis.  See 38 C.F.R. § 3.156(c).

But rather than immediately readjudicating this claim on its underlying merits, the Board instead is again remanding it to the Agency of Original Jurisdiction (AOJ) - this time, however, to obtain the Veteran's complete National Guard records and verify his periods of ACDUTRA and INACDUTRA, as well as to have him undergo another VA compensation examination for an adequate medical nexus opinion concerning the etiology of his back disorder, specifically in terms of its posited relationship with both his AD military service and his National Guard service presumably on ACDUTRA and INACDUTRA.


REMAND

The Board sincerely regrets the delay that will result from remanding, rather than immediately deciding, this claim on its underlying merits, but this additional development is necessary to ensure the record is complete and the Veteran is afforded every possible consideration.

The Veteran is alleging entitlement to service connection for a low back disorder.  According to multiple written statements, including statements submitted in January 2009, January 2010, April 2011, December 2012, and August 2013, and his July 2014 hearing testimony, this disorder developed as a result of a low back injury in service, and was re-injured and further aggravated as a result of an injury during a subsequent period of ACDUTRA.  Allegedly, during active service in 1964, the Veteran was repairing one of the boilers on the U.S.S. Oriskany when a pallet of bricks broke loose and fell on him, injuring his back.  The injury reportedly resulted in temporary paralysis, and subsequent assignment to light duty.  He eventually returned to normal duty; however, he alleges that, thereafter, he continued to experience symptoms including chronic low back pain, which he treated with over the counter pain medication.  Subsequently, the Veteran asserts that he further aggravated his already-injured back in a parachute jump during a period of ACDUTRA in November 1977.  He maintains that he has had recurring back problems, particularly pain, since that injury.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Active military, naval and air service includes active duty (AD) and any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from injury, though not disease, incurred or aggravated in the line of duty, also when a cardiac arrest or cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 3.6(a).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full-time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training.  These drills are deemed to be part-time training.

National Guard duty is distinguishable from other Reserve service, however, in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and a]t all other times . . . serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id. 

Certain diseases, such as arthritis, or degenerative joint disease (DJD), are chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, the Court has clarified that the language of 38 U.S.C. §§ 101 and 1112-1137 clearly indicates that the presumptions of service connection, soundness, and aggravation do not apply where the claim is based on a period of ACDUTRA or INACDUTRA, only instead if the claim is predicated on AD service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

It appears that the Veteran's claim is at least partially predicated on the notion that he sustained relevant injuries - namely, back injuries - while in the Texas Army National Guard, and it is important to reiterate that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 1131.  Thus, to establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., the Veteran's prior period of AD in the Army) does not obviate the need for him to establish that he also is a "Veteran" for purposes of the period of ACDUTRA if his claim for VA benefits is premised on the period of ACDUTRA.  Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for him to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury, though not disease, incurred or aggravated during his INACDUTRA service.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Consequently, it is critically necessary to determine the exact circumstances surrounding and dates of his service in the National Guard, including exactly when he was on ACDUTRA and INACDUTRA, especially since it appears he is claiming injuries and diseases (i.e. his currently diagnosed DJD of the lumbar spine) that he says either began during or were aggravated by his service in the National Guard.

It does not appear, however, that attempts have been made to verify specific dates of any periods of ACDUTRA and/or INACDUTRA.  On remand, then, the AMC/RO should undertake appropriate action to verify the dates of all periods of ACDUTRA and/or INACDUTRA.  

Further, personnel and treatment records related to these periods of service have not been obtained and associated with his claims file for consideration.  See 38 C.F.R. § 3.159(c)(2) and (c)(3).  He submitted some of his medical treatment records, himself, but there is no indication the RO has made any request for these service records since the August 1993 Information Request that went unanswered.  Only service department records can establish if and when a person was serving on AD, ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  These records, then, should be obtained and associated with the claims file.

Additionally, during the course of this appeal, the RO assisted the Veteran in developing this claim by affording him a VA examination, in which an examiner addressed the etiology of the low back disorder.  But the report of this examination is inadequate.  In providing an etiological opinion disassociating the Veteran's current back disorder from his active service, the examiner based this determination, in part, on the premise that the Veteran's "first documented complaint post-service is [in] December 2008[, which] is 47 years after active duty."  However, the examiner failed to account for the Veteran's September 1993 VA examination during which he complained of chronic low back pain since 1964 and at which he manifested lumbar back spasms.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  Additionally, the examiner failed to address the Veteran's competent assertions, clearly documented in the record, of re-injuring his back during his National Guard service in the 1970's.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  Accordingly, the Board finds that the medical opinion provided by the July 2012 VA spine examiner was inadequate, as it was partially based on an inaccurate factual premise.  See Reonal, 5 Vet. App. at 461; see, too, Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.).  Another VA examination and opinion are, therefore, needed to assist in deciding this claim.

Finally, as any outstanding records of VA treatment are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file for consideration.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1. Obtain the Veteran's outstanding VA treatment records dated since July 2012 and associate them with the claims file (preferably the Virtual File). 

2.  Contact the U.S. Army Human Resources Command, War Records Department, or any other appropriate source, and request the following:
a.  Verification of all periods of AD, ACDUTRA and INACDUTRA service this Appellant had in the Texas Army National Guard.

b.  Any outstanding service personnel and service treatment records concerning this service in the Texas Army National Guard.

All efforts to obtain these records must be documented and associated with the claims file.  VA must attempt to obtain records from a Federal department agency until it is reasonably certain the records do not exist or that any further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  The claimant also must be appropriately notified if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

3.  Following completion of the above, issue a memorandum for inclusion in the claims file detailing each period of verified active military service, whether on AD, ACDUTRA, or INACDUTRA.

4.  Upon receipt of all additional records, and any additional notification and/or development deemed warranted, schedule an appropriate VA compensation examination to assist in determining the nature and etiology of the Veteran's current back disorder.  All efforts made to schedule this examination should be documented and incorporated into the claims file.  

The claims file, including a copy of this remand, must be made available to the examiner for review and consideration of the pertinent history.  The examiner must confirm, in the examination report, that a review of the claims file, including all relevant evidence, was completed.  All appropriate testing should be performed and all pertinent diagnoses rendered. 

Based upon a review of the record and clinical findings, it is specifically requested that the VA examiner undertake the following:

(a)  Record in detail the Veteran's history of back problems.  In this regard, the examiner's attention is drawn to:  

*  The Veteran's written statements, including those submitted in January 2009, January 2010, April 2011, December 2012, and August 2013, and his July 2014 hearing testimony, which include the Veteran's descriptions of his injuries during active service and National Guard service and his assertions of continuing symptomatology since that time;

*  The September 1993 VA examination report reflecting complaints of low back symptomatology since 1964, describing his in-service injury, and noting "mild facet arthrosis" and lumbar muscle spasm; 

*  November 1977 Service Treatment Records from the Texas Army National Guard detailing a parachuting injury to his back; and

*  January 2009 lay statements from the Veteran's former spouse and from the supervisor in charge of the boiler room at the time of his alleged active duty injury attesting to his injury in 1964 during which bricks fell on him and after which he experienced temporary loss of feeling in his lower extremities.

(b)  Diagnose all back disorders determined to exist; and 

(c) After considering all potentially relevant evidence, provide an opinion as to:

i.  The likelihood (very likely, as likely as not, or unlikely) that any diagnosed back disorder incepted during a qualifying period of active military service (whether on AD, ACDUTRA or INACDUTRA) or is in any way related or attributable to his active military service, including specifically to the documented back injuries he sustained during his active service in 1964 and during a period of National Guard training in November 1977; and

ii.  The likelihood (very likely, as likely as not, or unlikely) that arthritis of the spine initially manifested to a compensable degree within one year of the Veteran's AD service, to in turn warrant presuming it was incurred in service; this one-year presumption, however, does not apply to his ACDUTRA and INACDUTRA service.

In expressing these opinions, the examiner is instructed to accept as competent the Veteran's reported history of lay-observable back symptoms.

The examiner must discuss the underlying medical rationale for his/her opinions, if necessary citing to specific evidence in the file supporting his/her conclusions.  If an opinion cannot be provided without resorting to mere speculation, then the examiner should provide explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  In other words, merely saying he/she cannot comment will not suffice.

5.  Review the examination report to ensure it complies with the instructions and responds to the questions asked.  If it does not, return it to the examiner for correction and all necessary additional information.  

6.  Then readjudicate this claim on its underlying merits in light of this and all other additional evidence in the physical and electronic claims file.  If the claim continues to be denied, send the Veteran and his representative another supplemental SOC (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



